DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-19, 21, 24, 26, 27 and 30-48 are pending.
Claims 19, 21, 24, 26, 27, 30, 31, 40 and 43 have been withdrawn.
Claims 16-18, 32-39, 41, 42 and 44-48 are currently under examination.


Objections to Specification 
The objections to the specification are withdrawn in view of Applicant’s the amendments to the Specification.


35 USC § 112(b) rejections withdrawn 
The rejection of claim 42 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s argument.


35 USC § 101 rejections maintained 
The rejections of claims 16-18, 32-39, 41, 42 and 44-48 as not being directed to patent eligible subject matter under 35 USC § 101 are maintained
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exception” include the abstract idea, 
“training a machine with an HLA-allele specific binding peptide sequence database comprising sequences of peptides bound to an HLA of a population of cells” which are not eligible for patent protection without significantly more recited in the claims. 
	
Applicant argues that mathematical concepts are not recited in the claims. Applicant further argues that claim 16 does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. 
	In response it is noted that algorithms would be considered to be mathematical concepts. The claim recites “training a machine with an HLA-allele specific binding peptide sequence database comprising sequences of peptides bound to an HLA of a population of cells”. The Specification discloses that “the methods involve training a machine with one or more peptide sequence databases generated with a method according to the invention. More particularly, the methods comprise training a neural network running on a machine with several peptide sequence databases. In the methods provided herein, the sequences are compared so as to identify prediction algorithms for a peptide to be presented by said HLA-allele”.  This has been interpreted as requiring mathematical calculations to generate the prediction algorithm. Furthermore, the Specification discloses that analyzing the sequence of a peptide with a machine which has been trained with a peptide sequence database obtained by carrying out the methods for predicting the binding of peptides to the HLA- protein. Analyzing and predicting would be considered abstract ideas. The claims have been interpreted as being drawn to a method of generating an algorithm by entering information from peptide sequence databases which will be compared to identify the prediction algorithm. It is not clear how this process can be carried out without using mathematical equations.  The claims appear to primarily involve the entry of data generated previously using mass spectrometry for identifying peptides bound to particular MHC molecules. However, the present claims do not recite any active method steps for generating the peptide sequence databases.  The claim only recites parameters used to generate the peptide sequence database.  Thus, the present claims are directed to judicial exceptions.

	Applicant further argues that any such "abstract idea" is "integrated into a practical application.  Applicant argues that asset out in the specification, the claimed invention allows, for example, identification of tumor-specific peptides for use as an immunogen. Efficiently choosing particular peptides to utilize as an immunogen requires the ability to predict which tumor-specific peptides would efficiently bind to the HLA alleles present in a patient. The pending claims are drawn toward experimental and analytic workflows that enable direct identification and analysis of endogenously processed and presented antigens. Applicant argues that the present claims are thus directed to "a process specifically designed to achieve an improved technological result.
In response to Applicant’s arguments it is noted that identification and analysis of endogenously processed and presented antigens would not be a practical application of the method for generating a prediction algorithm. Identifying HLA-specific binding peptides would be considered an abstract idea and would not be eligible for patent protection without significantly more recited in the claims. Making and/or treating a patient with the identified HLA-specific binding peptides would be considered a practical application of the judicial exception.

	In addition, Applicant argues that the independent claims recite various specific steps for identifying HLA-allele specific binding of peptides by an HLA-allele specific binding peptide sequence database comprising sequences of peptides bound to
an HLA of a population of cells, wherein the sequences are identified by mass spectrometry, and wherein each cell in the population of cells expresses a single class I HLA allele or a single pair of class II HLA alleles; and wherein variables used to train the machine comprise the expression level of source proteins of the peptides within the population of cells.
	In response to these arguments, as stated previously, the present claims do not recite any active method steps for generating the peptide sequence databases.  The claim only recites parameters used to generate the peptide sequence database.  






35 USC § 112(b) rejections maintained 
The rejections of claims  34-38, 41 and 47 under 35 U.S.C. 112(b) as being indefinite are maintained.
	Applicant argues that has amended claims 35-38, has been amended to clarify that the population of cells recited in claims 35-38 are the same population as those recited in claim 1.
	In response to Applicant’s argument, as stated previously,  the claims are drawn to training a machine with an HLA-allele specific binding peptide sequence database comprising sequences of peptides bound to an HLA of a population of cells. The claims do not recite any active method steps for generating the peptide sequence databases from the population of cells, only that the HLA-allele specific binding peptide sequence were generated from peptides bound to an HLA of  a population of cells. The claims do not recite any active method steps for the actual isolation of the peptides from the HLA alleles of the population of cells and determining the sequence of the peptides. It has been interpreted that the HLA-allele specific binding peptide sequence database was previously generated and now used to train the machine.  Thus, claims 35-38, 41 and 47 are adding active method steps for generating the HLA-allele specific binding peptide sequence database which would make claims 34-38, 41 and 47 broader than claim 16. Applicant must integrate the active method steps of claims 34-38 into claim 16 or amend the claims to recite “further comprising” and clarify that the population of cells recited in the claims are the same or different.


35 USC § 103(a) rejections maintained 
The rejection of claims 16-18, 32-39, 42, 44, 47 and 48  under 35 U.S.C. 103 as being unpatentable over Min et al US 2015/0278441 published October 1, 2015) and Yelensky et al (2017/0199961, published 13 July 2017, effective filing date 4 April 2016, cited previously) in view of Fikes et al (US 2004/0018971, published 29 January 2004) and Bergeron et al (US 2009/0028888, published 29 January 2009) are maintained. 
The claims are drawn to a method of for generating a prediction algorithm for identifying HLA-allele specific binding peptides comprising training a machine with an HLA-allele specific binding peptide sequence database comprising sequences of peptides bound to an HLA of a population of cells, wherein each cell in the population of cells expresses a single class I HLA allele and wherein variables used to train the machine comprise the expression level of source proteins of the peptides within the population of cells.
Min teaches a system to predict peptide-histocompatability complex class (MHC) interaction uses high-order semi-Restricted Boltzmann Machines with deep learning extensions to efficiently predict peptide-MHC binding (paragraph 6).  Min further disclose a method for peptide binding prediction includes receiving a peptide sequence descriptor and optional structural descriptor of MHC protein-peptide interaction; generating a model with one or an ensemble of high order neural networks; pre-training the model by high-order semi-Restricted Boltzmann machine (RBM) or high-order denoising autoencoder; and generating a prediction as a binary output or continuous output (paragraph 7). Min discloses that the input data is provided to a model layer which can be a linear model, a kernel SVM, or an ensemble of traditional feed-forward neural networks (paragraph 3). Min disclose that the methods allow integration of both qualitative (i.e., binding/non-binding/eluted) and quantitative (experimental measurements of binding affinity) peptide-MHC binding data to enlarge the set of reference peptides and enhance predictive ability of the method (paragraph 8).  Min disclose that in order for the peptides to bind to a particular MHC, the sequences of the binding peptides should be approximately superimposable: contain similar amino-acids or strings of amino acids (k- mers) at approximately the same positions along the peptide chain (paragraph 30). Min further disclose that sequence of the descriptors corresponding to the peptide can be modeled as an attributed set of descriptors corresponding to different positions (or groups of positions) in the peptide and amino acids or strings of amino acids occupying these positions (paragraph 32). Min disclose that each position in a peptide is described by a feature vector, with features derived from the amino acid occupying this position/or from a set of amino acids (paragraph 34). Thus, Min teaches training a machine wherein the machine combines one or more linear models, support vector machines, decision trees and neural networks wherein the variables used to train the machine comprise amino acid frequency at specific positions of the peptide.
Yelensky teaches a presentation model that can comprise a statistical regression or a machine learning (e.g., deep learning) model trained on a set of reference data (also referred to as a training data set (paragraph 93). The training data set includes tissue-specific expression, expression of the TAP protein, ability of a peptide to bind the TAP protein, and stability of the peptide (paragraphs 329, 336-338, 360, Fig. 4). Yelensky discloses using databases to train a machine (paragraphs 158, 184, 483, 492)
One of ordinary skill in the art would have been motivated to apply Yelensky’s method for training a machine using variables such as the expression level of the source protein, ability of a peptide to bind the TAP protein and stability of the peptide to Min’s method for training a machine with an HLA-specific binding peptide sequence database of known binders and non-binders along with quantitative measurements of binding affinity because both Yelensky and Min concern training a machine with machine learning to predict binding of peptides to a specific class I HLA allele.  
Bergeron discloses using cell lines that do not express endogenous HLA molecules transfected with an expression construct encoding a single HLA allele for obtaining the motif-bearing peptides correlated with the particular HLA molecule expressed on the cell (paragraphs 315-316). Bergeron discloses peptide anchor residues for binding to class I (paragraphs 233, 238).
Fikes disclose obtaining the motif-bearing peptides correlated with the particular HLA molecule expressed on the cell using cell lines that do not express any
endogenous HLA molecules transfected with an expression construct encoding a single HLA allele (paragraph 476). Fikes disclose peptide anchor residues for binding to an HLA molecule (paragraphs 48, 81, 85; Table I).
One of ordinary skill in the art would have been motivated to apply Bergeron and Fikes disclosure of using cell lines transfected with an expression construct encoding a single HLA allele to Min and Yelensky’s method for training a machine with machine learning to predict binding of peptides to a specific class I HLA allele because both Bergeron and Fikes disclose that using cell lines that do not express any endogenous HLA molecules transfected with an expression construct encoding a single HLA allele is an alternative method of isolating and identifying peptides bound to a particular HLA class I allele. It would have been prima facie obvious to combine Min and Yelensky’s method for training a machine with machine learning to predict binding of peptides to a specific class I HLA allele with Bergeron and Fikes’s use of cell lines that do not express any endogenous HLA molecules transfected with an expression construct encoding a single HLA allele to identify peptides bound to a specific HLA class I allele  to have a method for generating a prediction algorithm for identifying HLA-allele specific binding peptides comprising training a machine with an HLA-allele specific binding peptide sequence database comprising sequences of peptides bound to an HLA of a population of cells, wherein each cell in the population of cells expresses a single class I HLA allele and wherein variables used to train the machine comprise the expression level of source proteins of the peptides within the population of cells.



Applicant argues that Min fails to teach or suggest the use of protein or RNA
expression data as computational input to predict peptide-histocompatibility complex class (MHC) interaction. Applicant also argues that Min fails to teach or suggest the use of mono-allelic database with sequences bound to an HLA.
	Applicant argues that Bergeron fails to teach any methods that would be useful in direct identification and analysis of endogenously processed and presented antigens. Applicant also argues Fikes discloses methods of cells may be transfected with a single potential antigen and not a single HLA and screened for binding to confirm HLA presentation of the peptide. 
In response to applicant's arguments against the Min, Yelensky, Bergeron and Fikes individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Both Min and Yelesky disclose training a machine with an HLA-allele specific binding peptide sequence database comprising sequences of peptides bound to an HLA of a population of cells. Yelensky disclose that mass spectrometry can be used to identify or validate mutated peptides bound to MHC proteins (paragraph 102). Bergeron and Fikes disclose using cell lines transfected with an expression construct encoding a single HLA allele which can be used to construct an HLA-allele specific binding peptide sequence database to be used by Min and Yelensky to train a machine. 
	The art discloses all the limitations of the present claims and the motivation to combine the art has been provided above. Applicant has not sufficiently argued why one of skill in the art the art  would not be motivated to combine the art to arrive at the claimed invention.

Applicant also argues that unlike the mono-allelic database with sequences
bound to an HLA from cells that expresses a single class I HLA allele or a single pair of class II HLA alleles used to train the machine as recited in the instant claims, the data collected using cells expressing multiple different MHC proteins described by Yelensky would not include information of the direct association between a presented peptide and the MHC protein to which it was bound. The mono-allelic database of the instant claims would include information of the direct association between a presented peptide and a single MHC protein to which it was bound because the cells only express a single HLA allele or HLA allele pair. Applicant further argues that in contrast to single-allele cell lines, the direct association between a presented peptide and the MHC protein to which it was bound may be unknown since the bound peptides are isolated from the MHC molecules before being identified."   Applicant argues that according to paragraph [0296] of Yelensky "[f]or a pan-Class I HLA immunoprecipitation, a pan-Class 1 CR antibody is used, for Class II HLA-DR, an HLA-DR antibody is used." The pan-Class I HLA antibodies and pan-HLADR antibody described by Yelensky are not specific to a single MHC protein. Applicant argues that according to Yelensky, and unlike the mono-allelic data of the instant claims, this multiallelic data must be deconvoluted and thus, the mono-allelic training data of the instant claims is distinct from the training data of Yelensky. Applicant argues that the mono-allelic training data of the instant claims contains training peptide sequences from cells expressing a single class I HLA allele or a single pair of class II HLA alleles, which is distinct from Yelensky's multiallelic data that contains sequences of peptides bound to multiple MHCs immunoprecipitated with pan MHC antibodies from cells expressing multiple different MHC proteins. Applicant argues that a skilled artisan would not have been led to nor have had any expectation of success to use a mono-allelic data from cells that expresses a single class I HLA allele or a single pair of class II HLA alleles based on the teachings of Yelensky using pan-HLA antibodies and deconvolution from multiallelic cells.
	In response to Applicant’s arguments it is noted that Yelensky does not preclude 
training a machine with an HLA-allele specific binding peptide sequence database
comprising sequences of peptides bound to an HLA of a population of cells, wherein each cell in the population of cells expresses a single class I HLA allele or a single pair of class II HLA alleles. In fact Yelensky recites that “The reference data can further comprise mass spectrometry data, sequencing data, RNA sequencing data, and proteomics data for single-allele cell lines engineered to express a predetermined MHC allele that are subsequently exposed to synthetic protein, normal and tumor human cell lines and fresh and frozen primary samples, and T cell assays” (paragraph 93).  Yelensky also recites that “The presented peptide sequences may be identified from cells that express a single MHC allele” (paragraph 305). 	
Applicant points to narrow embodiments which are not the sum total of information conveyed by each.  Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  MPEP § 2123. In this case, Yelensky does disclose the use of cells comprising more than one HLA-allele for creating a HLA-allele specific binding peptide sequence database comprising sequences of peptides bound to an HLA of a population of cells. However, Yelensky does not  discourage generating HLA-allele specific binding peptide sequence database using cells expressing only one HLA-allele. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” 
	As discussed above, both Bergeron and Fikes disclose using cell lines transfected with an expression construct encoding a single HLA allele which can be used to construct an HLA-allele specific binding peptide sequence database. Further, as discussed above it would have been obvious to combine Bergeron and Fikes disclosure with Min and Yelesky method of  training a machine with an HLA-allele specific binding peptide sequence database comprising sequences of peptides bound to an HLA of a population of cells to have a method for generating a prediction algorithm for identifying
HLA-allele specific binding peptides comprising training a machine with an HLA-allele specific binding peptide sequence database comprising sequences of peptides bound to an HLA of a population of cells, wherein the sequences are identified by mass spectrometry, and wherein each cell in the population of cells expresses a single class I HLA allele or a single pair of class II HLA alleles.
	Furthermore, it is likely that the HLA-allele specific binding peptide sequence databases used by Applicant in their examples used both cells expressing a single HLA allele or more than a single pair of HLA alleles. 
Yelensky’s discussion using pan-Class I HLA antibodies and pan-HLA DR antibodies for determining MHC-binding peptides would necessarily require previously-obtained knowledge of the binding characteristics of peptides to specific HLA-alleles, some of which was likely obtained using cells expressing a single HLA allele as well as cells expressing more than a single HLA allele which would require using specific anti-HLA allele antibodies to determine the peptide-binding characteristics for single HLA alleles. Both methods may be used to generate an HLA-allele specific binding peptide sequence database.

Applicant argues  that the text of "training data set includes tissue-specific expression, expression of the TAP protein, ability of a peptide to bind the TAP protein, and stability of the peptide" found in paragraphs 329, 336-338, 360 and Fig. 4 are not disclosed in either U.S. provisional application 62/268,333 or 62/317,823, and therefore such disclosure is not prior art to the pending application.
	In response it is noted that the expression of the TAP protein, the probability that the protein binds to the TAP protein (paragraphs 191, 192)  and expression levels of proteins (paragraphs 65 - 75) are disclosed in  the priority document U.S. provisional application 62/268,333.


The rejections of claims 16-18, 32-39, 41, 42 and 44-48 under 35 U.S.C. 103 as being unpatentable over Min et al US 2015/0278441 published October 1, 2015, cited previously) and Yelensky et al (2017/0199961, published 13 July 2017, effective filing date 4 April 2016, cited previously) in view of Bergeron et al (US 2009/0028888, published 29 January 2009, cited previously) and Fikes et al (US 2004/0018971, published 29 January 2004, cited previously) in further view of Johnston (US 2015/0079119, published 19 March 2015) and Rammensee et al (US 2017/0022251, published 26 January 2017, effective filing date 25 June 2015) are maintained. 
Neither Min, Yelensky, Fikes nor Bergeron disclose the mutant HLA allele HLA A*03:01 nor that the sequencing is performed by LC-MS/MS.
Johnston disclose using LC-MS/MS to identify peptide bound to HLA alleles (paragraphs 54,233, 234, 239)
Rammensee disclose using LC-MS/MS to identify peptide bound to HLA alleles including HLA A*03:01 (144-148, 359-364; Table 5B).
One of ordinary skill in the art would have been motivated to apply Johnston and Rammensee’s method of detecting peptides bound to HLA alleles using LC-MS/MS to Min, Yelensky, Fikes and Bergeron’s method for generating a prediction algorithm for identifying HLA-allele specific binding peptides comprising training a machine with an HLA-allele specific binding peptide sequence database because Min, Yelensky, Fikes and Bergeron, Johnston and Rammensee teach isolating and identifying peptides bound to class I HLA alleles. It would have been prima facie obvious to combine Min, Yelensky, Fikes and Bergeron’s method for generating a prediction algorithm for identifying HLA-allele specific binding peptides comprising training a machine with an HLA-allele specific binding peptide sequence database with Johnston and Rammensee’s method of detecting peptides bound to HLA alleles using LC-MS/MS to have a method for generating a prediction algorithm for identifying HLA-allele specific binding peptides comprising training a machine with an HLA-allele specific binding peptide sequence database comprising sequences of peptides bound to an HLA of a population of cells using LC-MS/MS, wherein each cell in the population of cells expresses a single class I HLA allele and wherein variables used to train the machine comprise the expression level of source proteins of the peptides within the population of cells.

Applicant argues that neither Johnston nor Rammensee, either alone or in combination, teach or suggest a method for generating a prediction algorithm for identifying HLA-allele specific binding peptides, the method comprising training a machine with an HLA-allele specific binding peptide sequence database comprising sequences of peptides bound to an HLA of a population of cells, wherein the sequences are identified by mass spectrometry, and wherein each cell in the population of cells expresses a single class I HLA allele or a single pair of class II HLA alleles.
In response to Applicant arguments for the reasons set forth above and the reasons of record, the rejection is maintained. 


Summary
Claims 16-18, 32-39, 41, 42 and 44-48 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642